Novita LLC v M&R Hotel Times Sq. LLC (2018 NY Slip Op 01245)





Novita LLC v M&R Hotel Times Sq. LLC


2018 NY Slip Op 01245


Decided on February 22, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 22, 2018

Tom, J.P., Kapnick, Webber, Oing, JJ.


5776 603329/09

[*1]Novita LLC, et al., Plaintiffs,
vM & R Hotel Times Square LLC, et al., Defendants, LG-39 LLC, Defendant-Respondent, Tritel Construction Company, et al., Defendants-Appellants.

An appeal having been taken to this Court by the above-named appellants from a judgment of the Supreme Court, New York County (James E. d'Auguste, J.), entered September 14, 2016,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated January 30, 2018,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: FEBRUARY 22, 2018
CLERK